Title: From John Adams to William Tudor, 29 September 1774
From: Adams, John
To: Tudor, William


     
      Dear Sir
      Philadelphia Septr. 29. 1774
     
     I wish it was in my Power, to write you any Thing for the Relief of your Anxiety, under the Pressure of those Calamities which now distress our beloved Town of Boston and Province of Massachusetts. The Sentiments expressed in your last to me, are Such as would do Honour to the best of Citizens, in the Minds of the Virtuous and worthy of any Age or Country in the worst of Times.
     
      Dulce et decorum est pro Patria mori.
      Wouldst thou receive thy Countrys loud Applause,
      Lov’d as her Father, as her God ador’d,
      Be thou the bold Asserter of her Cause,
      her Voice in Council, in the Fight her Sword.
     
     You can have no adequate Idea of the Pleasures or of the Difficulties of the Errand I am now upon. The Congress is Such an Assembly as never before came together on a Sudden, in any Part of the World. Here are Fortunes, Abilities, Learning, Eloquence, Acuteness equal to any I ever met with in my Life. Here is a Diversity of Religions Educations, Manners, Interests, Such as it would Seem almost impossible to unite in any one Plan of Conduct.
     Every Question is discussed with a Moderation, and an Acuteness and a minuteness equal to that of Queen Elizabeths privy Council.
     This occasions infinite Delays. We are under Obligations of Secrecy in every Thing except the Single Vote which you have Seen approving the Resolutions of the County of Suffolk. What Effect this Vote may have with you is uncertain. What you will do, God knows. You Say you look up to the Congress. It is well you Should: but I hope you will not expect too much from Us.
     The Delegates here are not Sufficiently acquainted with our Province and with the Circumstances you are in, to form a Judgment of what Course it is proper for you to take. They Start at the Thought of taking up the old Charter,: They Shudder at the Prospect of Blood. Yet they are unanimously and unalterably against your Submission, to any of the Acts for a Single Moment.
     You See by this What they are for—vizt, that you Stand Stock Still, and live without Government, or Law. At least for the present and as long as you can. I have represented to them, wherever I see them, the Utter Impossibility, of four hundred Thousand People existing long without a Legislature or Courts of Justice. They all Seem to acknowledge it: Yet nothing can be as yet accomplished.
     We hear, perpetually, the most figurative Panegyricks upon our Wisdom Fortitude and Temperance: The most fervent Exhortations to perseverance. But nothing more is done.
     I may venture to tell you, that I believe We Shall agree to N. Imp. N. Consumption, and Non Exportation, but not to commence so soon as I could wish.
     Indeed all this would be insufficient, for our Purpose—a more adequate Support, and Relief to the Massachusetts Should be adopted. But I tremble for fear, We should fail of obtaining it.
     There is however a most laudable Zeal, and an excellent Spirit, which every Day increases, especially in this City. The Quakers had a General Meeting here last Sunday, and are deeply affected with the Complexion of the Times. They have recommended it to all their People to renounce Tea, and indeed the People of this City of all Denominations have laid it generally aside Since our Arrival here. They are about setting up Companys of Cadets, voluntarily.—&c. &c. &c.
     It is the universal opinion here that the General, Gage, is in the Horrors, and that he means only to act upon the Defensive. How well this opinion is founded you, can judge better than I.
     I must beseech you to shew this Letter to no Man, in whom you have not the most perfect Confidence. It may do a great deal of Mischief.
     We have had numberless Prejudices to remove here. We have been obliged to act, with great Delicacy and Caution. We have been obliged to keep ourselves out of Sight, and to feel Pulses, and Sound the Depths—to insinuate our Sentiments, Designs and Desires by means of other Persons, Sometimes of one Province and Sometimes of another. A future opportunity I hope, in Conversations will make you acquainted with all. adieu,
     
      John Adams
     
     